Case 1:21-cv-10960-RWZ Document16 Filed 08/31/21 Page 1 of 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

STEFANO GRANATA; Civil Rights Complaint
JUDSON THOMAS, 42 U.S.C. § 1983
COLBY CANNIZZARO; :

CAMERON PROSPERI:;

THE GUN RUNNER, LLC;

and FIREARMS POLICY

COALITION, INC. :
Plaintiffs ; CIVIL ACTION NO.

1:21-CV-10960-RWZ

Vv.

MAURA HEALEY, in her official
capacity as Attorney General of the
Commonwealth of Massachusetts; and
THOMAS TURCO, in his official
capacity as Secretary of Executive
Office of Public Safety and Security
of the Commonwealth of
Massachusetts,

Defendants

PLAINTIFFS’ ASSENTED TO MOTION FOR EXTENSION OF TIME
TO FILE AN OPPOSITION

Plaintiffs Stefano Granta, Judson Thomas, Colby Cannizzaro, Cameron Prosperi, The Gun

Runner, LLC and Firearms Policy Coalition, hereby respectfully request that this Court extend the
time within which Plaintiffs must file their Opposition to Defendants’ Motion to Dismiss by 14

days, from the current due date of September 3, 2021, up to and including September 17, 2021.

In support of this motion, counsel for Plaintiffs submit that on August 17, 2021, they were

informed of Defendants’ intention to file a Motion to Dismiss. On August 20, 2021, pursuant to
D. Mass. Local Rule 7.1(2), the parties conducted a conference in a good faith attempt to resolve
or narrow the issues in dispute. The parties were unable to reach any resolutions. Defendants filed

their Motion to Dismiss and supporting Memorandum (“Motion”) the same day, August 20, 2021.

1
Case 1:21-cv-10960-RWZ Document16 Filed 08/31/21 Page 2 of 3

Since the Motion was filed, counsel for Plaintiffs have been preoccupied with multiple time-
sensitive matters in preexisting cases, and they must balance the preparation of the Opposition to
this Motion simultaneously with multiple additional time-sensitive obligations in other cases over
the next two weeks. Thus, counsel require additional time to research, draft, and timely file an
Opposition that assists this Court in resolving the Motion. Furthermore, counsel have spoken with
Phoebe Fischer-Groban, counsel for the Defendants, who does not oppose this Motion.

THEREFORE, Plaintiffs respectfully request this Honorable Court allow their Motion in

the interests of justice.

DATED: August 31, 2021
Respectfully submitted,

The Plaintiffs,

/s/ Richard C. Chambers, Jr., Esq.
Richard C. Chambers, Jr., Esq.
BBO#: 651251

Chambers Law Office

220 Broadway, Suite 404
Lynnfield, MA 01940

Office: (781) 581-2031

Cell: (781) 363-1773

Fax: (781) 581-8449
Richard@chamberslawoffice.com

 

Jason A. Guida (BBO# 667252)
PRINCIPE & STRASNICK, P.C.

17 Lark Avenue

Saugus, MA 01906

(617) 383-4652
jason@lawguida.com

Raymond M. DiGuiseppe*

THE DIGUISEPPE LAW FIRM, P.C.

4320 Southport-Supply Road Suite 300
Southport, NC 28461

P: 910-713-8804

E: law.rmd@gmail.com

Admitted Pro Hac Vice
Case 1:21-cv-10960-RWZ Document16 Filed 08/31/21 Page 3 of 3

William Sack*

FIREARMS POLICY COALITION
1215 K Street, 17" Floor
Sacramento, CA 95814

P: 916-596-3492

E: wsack@fpclaw.org
Admitted Pro Hac Vice

CERTIFICATE OF SERVICE
I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic F iling (NEF)
and paper copies will be sent to those indicated as non-registered participants on August 31, 2021.

/s/ Richard C. Chambers, Jr... Esq.
Richard C. Chambers, Jr., Esq.
